DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “passing an exhaust stream of vapors”, it is unclear if this is the same “exhaust stream” as in line 1, or a separate “exhaust stream of vapors”.
	Claim 9 recites “a volume of the cooled recirculation water is adjusted to 100% with the condensate water”, it is unclear what is 100%, 100% of what? 
	Claims 2-10 are rejected for their incorporation of at least independent claim 1.

Allowable Subject Matter
	Claim 1-10 would be allowable if the 112 rejections are resolved.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose a condensing heat exchanger having first and .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Franz et al (US PG Pub. No. 2006/0194159) - Flue gas condensing heat exchanger
Knight et al (US PG Pub. No. 2006/0076428) - Flue gas condensing heat exchanger
Gerstmann et al (RE. 33,082)
Vogel et al (US PG Pub. No. 2013/0025294) - condensing heat exchanger with stack
Saito et al (US PG Pub. No. 20120021310) - condensing heat exchanger
Hayakawa et al (US PG Pub. No. 2004/0079088)
Jeong (US Patent No. 10,010,810) - condensing heat exchanger

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL HERZFELD whose telephone number is (571)272-5899.  The examiner can normally be reached on Monday-Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NATHANIEL HERZFELD
Primary Examiner
Art Unit 3762



/NATHANIEL HERZFELD/           Primary Examiner, Art Unit 3762